DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of second contacting bumps are disposed on the second surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both the first contacting bump and the outer shielding elastic piece.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 9 line 19, the word “member231” should read --member 231--.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, there is a second contacting part without a first contacting part.  It is suggested to amend claim 12 to depend on claim 11, which has a first contacting part. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 5, it is unclear how the second contacting bumps can be disposed on the second surface when it appears that the second contacting bumps extend away from all the outer surfaces of the housing.  For prior art analysis, either second contacting bumps disposed on the second surfaces or extending away from all the surfaces will be considered to meet this limitation.
With regard to claim 14, it is unclear how the securing bump can protrude from the securing through hole when the securing bump is on the connecting body and the securing through hole is on the inner elastic shielding sheet.  For prior art analysis, either the securing bump protruding form the securing through hole or protruding into the securing through hole will be considered to meet this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (2016/0322757).
With regard to claim 1, Liu teaches, as shown in figures 1-6: “A connector (shown in figure 1) with shielding elastic piece 200, comprising: a housing 100 comprising an opening 101; and an outer shielding elastic piece 200, one end of which being secured to an outer wall (outer wall of 101 in figure 1) of the housing 100, the outer shielding elastic piece 200 extending in a direction (rightwards in figure 6) away from the opening 101 and comprising a first contacting bump 221 and a second contacting bump 222, the second contacting bump 222 being disposed at one side of the first contacting bump 221 away from the opening 101, the first contacting bump 221 extending along the outer wall (top of 100 in figure 5), the extending direction of the second contacting bump 222 and the extending direction of the first contacting bump 221 forming an angle”.

With regard to claim 3, Liu teaches: “The connector with shielding elastic piece according to claim 1”, as shown above.
Liu also teaches, as shown in figures 1-6: “wherein the outer shielding elastic piece 200 further comprises an outer connecting part 230; the outer connecting part 230 is disposed at one side (left side of 221 in figure 6) of the first contacting bump 221 close to the opening 101 and is secured to the outer wall”.

With regard to claim 4, Liu teaches: “The connector with shielding elastic piece according to claim 3”, as shown above.
Liu also teaches, as shown in figures 1-6: “wherein the number of the first contacting bumps 221 is multiple; the number of the second contacting bumps 222 is multiple; the first contacting bumps 221 are disposed at intervals; each of the second contacting bumps 222 is disposed at one side of the corresponding plurality of 12first contacting bumps 221 away from the opening 101; the outer connecting part 230 is disposed at one side of the plurality of first contacting bumps 221 close to the opening 101”.

With regard to claim 5, Liu teaches: “The connector with shielding elastic piece according to claim 3”, as shown above.
Liu also teaches, as shown in figures 1-6: “wherein the housing 100 comprising a first surface (top wall of 101 in figure 1) and two second surfaces (right and left walls of 101 in figure 1); the two second surfaces are respectively connected with two sides of the first surface; the two second surfaces are orthogonal to the first surface; the plurality of first contacting bumps 221 are disposed on the first surface; the plurality of second contacting bumps 222 are disposed on the second surface; the outer connecting part 230 is secured on the first surface and the two second surfaces”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2016/0322757).
With regard to claim 2, Liu teaches: “The connector with shielding elastic piece according to claim 1”, as shown above.
Liu also teaches, as shown in figure 1-6: “…the outer wall (outer wall of 101 in figure 1) comprises a first surface (top wall of 101 in figure 1), two second surfaces (right and left side walls of 101 in figure 1), and a third surface (bottom wall of 101 in figure 1); the third surface is opposite to the first surface; the two second surfaces are oppositely disposed; each of the second surfaces is disposed between the first surface and the third surface”.
Liu does not teach: “wherein the number of the outer shielding elastic piece is two… one end of one outer shielding elastic piece of the two outer shielding elastic pieces is secured to the first surface and the two second surfaces; one end of the other outer shielding elastic piece is secured to the third surface”.  However, Liu does teach the outer elastic shielding piece is in multiple pieces (Liu, paragraph 16).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine individual shielding sheets so that there were two around the opening 101 since doing so would only be making two outer elastic shielding pieces instead of four and would enable the construction of the connector with less parts.  Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claims 6-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2016/0322757) in view of Avery et al. (2019/0036263).
With regard to claim 6, Liu teaches, as shown in figures 1-6: “A connector assembly, comprising: a connector (shown in figure 1) with shielding elastic piece 200, comprising: a housing 100 comprising an opening 101; and an outer shielding elastic piece 200, one end 230 of which being secured to an outer wall (outer wall of 101 in figure 1) of the housing 100, the outer shielding elastic piece 200 extending in a direction (rightwards in figure 6) away from the opening 101 and comprising a first contacting bump 221 and a second contacting bump 222, the second contacting bump 222 being disposed at one side of the first contacting bump 221 away from the opening 101, the first contacting bump 221 extending along the outer wall, the extending direction of the second contacting bump 222 and the extending direction of the first contacting bump 221 forming an angle”.
Liu does not teach: “and a mating connector comprising a connecting body and an inner shielding elastic piece, the inner shielding elastic piece surrounding the connecting body; wherein the connecting body is inserted into the opening of the housing of the connector with shielding elastic piece; the inner shielding elastic piece is in contact with an inner wall of the housing”.
In the same field of endeavor before the effective filing date of the claimed invention, Avery teaches, as shown in figures 1-6: “and a mating connector 20 comprising a connecting body (body of 20 in figure 5) and an inner shielding elastic piece (elastic fingers surrounding 121a in figure 6), the inner shielding elastic piece surrounding the connecting body 20; wherein the connecting body is inserted into the opening 121a of the housing (housing of 120 in figure 5) of the connector 120 with shielding elastic piece; the inner shielding elastic piece is in contact with an inner wall of the housing”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Avery with the invention of Liu in order to connect the shielding of the connector and the mating connector.

With regard to claim 7, Liu as modified by Avery teaches: “The connector assembly according to claim 6”, as shown above.
Liu as modified by Avery also teaches: “wherein the mating connector further 13comprises a casing (300 in figure 5 of Liu) comprising an accommodating opening (where 100 is connected to 300 in figure 5 of Liu); the connecting body passes through the accommodating opening; when the mating connector (20 of Avery) is inserted into the connector with shielding elastic piece (elastic fingers surrounding 121a in figure 6), the first contacting bump (221 of Liu) is in contact with an inner surface (bottom surface of 300 in figure 5 of Liu) of the accommodating opening, the second contacting bump (222 of Liu) abuts against an outer surface (right surface of 300 in figure 5 of Liu) of the accommodating opening”.

With regard to claim 8, Liu as modified by Avery teaches: “The connector assembly according to claim 6”, as shown above.
Avery also teaches, as shown in figures 1-6: “wherein the inner shielding elastic piece comprises an inner connecting member (portion of the inner shielding elastic piece connected to the outer wall of 121a in figure 6)  and an elastic contacting member (portion of the inner shielding elastic piece contacting 20 in figure 2)”. 
Avery does not teach: “the inner connecting member is secured to the connecting body… the elastic contacting member is disposed at one side of the inner connecting member away from the connector with shielding elastic piece; when the mating connector is inserted into the connector with shielding elastic piece, the elastic contacting member is in contact with the inner wall of the opening”.  However, this is a mere reversal of the working parts of the invention.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the inner shielding elastic piece from the connector to the mating connector in order to ensure that the shielding of the mating connector contacts the housing of the connector.  Also, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  This reversal arrangement would meet all the features of “the elastic contacting member (projected to the left in figure 5) is disposed at one side (left side of the inner connecting member) of the inner connecting member away (where the inner elastic shielding piece connects to the outer portion of 20 in figure 5 in the reversed arrangement) from the connector with shielding elastic piece; when the mating connector 20 is inserted into the connector 120 with shielding elastic piece, the elastic contacting member is in contact with the inner wall (inner wall of 121a in figure 6) of the opening 121a”.  

With regard to claim 9, Liu as modified by Avery teaches: “The connector assembly according to claim 8”, as shown above.
Avery, as modified above, also teaches: “wherein the elastic contacting member comprises a plurality of contacting elastic arms (elastic arms surrounding 121a in figure 6); the plurality of contacting elastic arms are disposed at intervals and are respectively connected with the inner connecting member (where the elastic arms extend from the outer portion of 20 in modified version of Avery above)”.

With regard to claim 10, Liu as modified by Avery teaches: “The connector assembly according to claim 9”, as shown above.
Avery also teaches: “wherein the connecting body comprises a first body surface (upper surface of the body of 20 in figure 5), two second body surfaces (surfaces of 20 facing out and into figure 5), and a third body surface (bottom surface of 20 in figure 5); the third body surface is opposite to the first body surface; the two second body surfaces are oppositely disposed; each of the second body surfaces is disposed between the first body surface and the third body surface; the plurality of contacting elastic arms (arms surrounding 121a in figure 6) of the inner shielding elastic piece comprise a plurality of first elastic arms (upper and lower elastic arms around 121a in figure 6) and a plurality of second elastic arms (upper-left and lower-right elastic arms around 121a in figure 6); the plurality of first elastic arms are disposed on the first body surface (as Avery is modified above) and the third body surface (as Avery is modified above); the plurality of second elastic arms are disposed on the two second body surfaces (as Avery is modified above)”.
Neither Liu nor Avery teach: “the second elastic arm is longer than the first elastic arm”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the length of the second elastic arm to be longer than the first elastic arm in Avery, as modified above, in order to give more leeway in connecting the second elastic arms to the inside of 121a in figure 6.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 11, Liu as modified by Avery teaches: “The connector assembly according to claim 10”, as shown above.
Avery, as modified above teaches: “wherein each of the first elastic arms comprises a first contacting part (where the elastic arms of Avery as modified above contacts the inside of 121a in figure 6); the first contacting part is in contact with the inner wall of the opening 121a”.

With regard to claim 13, Liu as modified by Avery teaches: “The connector assembly according to claim 10”, as shown above.
Avery also teaches: “wherein the inner shielding elastic piece on the third body surface comprises a gap (between the elastic fingers in figure 6)”.

With regard to claim 14, Liu as modified by Avery teaches: “The connector assembly according to claims 6”, as shown above.
Neither Liu nor Avery teach: “wherein the connecting body comprises a securing bump; the inner shielding elastic sheet comprises a securing through hole; the securing bump protrudes from the securing through hole for securing”.  However, Liu teaches, as shown in figure 3, a bump 211 protruding from the shielding elastic sheet 200 through a hole 130 in the housing 100.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a bump on the connecting body to extend through a securing through hole on the inner shielding sheet since doing so would only be changing the location of the parts and would enable the inner shielding sheet to be secured to the connecting body.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831